UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4733


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MICHAEL WELLINGTON LOGAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:12-cr-00506-LO-2)


Argued:   October 28, 2014              Decided:   November 26, 2014


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Kevin R. Brehm, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant.    Alexander T.H. Nguyen,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.    ON BRIEF: Michael S. Nachmanoff, Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Alexandria,
Virginia, for Appellant.  Dana J. Boente, Acting United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Wellington Logan (Logan) was convicted of numerous

offenses arising from his involvement in a scheme to defraud the

Navy Federal Credit Union (NFCU), a federally-insured financial

institution headquartered in Vienna, Virginia.                      On appeal, Logan

presses three arguments: (1) the district court erred when it

admitted certain testimonial evidence; (2) the district court

erred   when   it    gave   a   willful    blindness        instruction;     and   (3)

there is    insufficient        evidence       in    the   record   to   support   his

convictions.    For the reasons stated below, we affirm.



                                           I

                                           A

      In 2007, Logan and Theodric Bingham (Bingham) created Cash

Money Brothers (CMB), a property management firm in Snellville,

Georgia.    Between November 1, 2007 and September 12, 2008, Logan

and Bingham used CMB to defraud NFCU out of $467,283.19.

      The scheme to defraud worked as follows.                      Either Logan or

Bingham would approach a potential client about investing in

real estate.        Often, these people had little or no real estate

investment experience.           Logan or Bingham touted CMB’s property

management services, which they said included finding a property

for   the   client    to    purchase   with         no   money   down,   helping   the

client obtain financing through NFCU, finding a suitable tenant

                                           2
for the property, collecting rent payments, paying the mortgage

payments      and    property     taxes   when       due,    and       making    necessary

repairs to the property.            As the sales pitch went, it was a win-

win   for     the    client     because   they      put     no    money    down     on   the

property and all of the expenses for the property were to be

covered by the collected rent payments.

      Once     the     potential    client        was     sold    on     CMB’s    property

management services, Logan went to work on finding a property to

purchase.       In all, Logan and Bingham successfully duped five

individuals, and the scheme involved a total of nine properties.

After     a   suitable    property     was       found,    the    client    applied      for

membership      with     NFCU   and,    once      membership       was    accepted,      the

client applied for a home equity loan on the property.                              Having

the client apply for a home equity loan instead of a first

mortgage was an integral part of the scheme.                              At NFCU, home

equity loans were easier to obtain because they involved “less

restrictive         underwriting       guidelines”         than     first        mortgages.

(J.A. 474). 1        They also permitted the borrower to borrow sums

more than the property was worth.                   In this case, the amount of

each home equity loan was more than the recent purchase price of



      1
       As a former employee in NFCU’s mortgage equity department,
Bingham was familiar with how loans, in particular home equity
loans, were processed at NFCU.



                                             3
the respective property, and in one case the home equity loan

amount exceeded two times the recent purchase price.

     In     filling     out   the     membership      and   home   equity     loan

applications, the borrower included false information supplied

by either Logan or Bingham.                 The false information on these

applications was necessary, first to gain NFCU membership and,

second, to increase the chances that NFCU would approve the home

equity loan application.            Because the borrower was applying for

a home equity loan, Logan and Bingham made arrangements to have

the property put in the borrower’s name, without the borrower’s

knowledge    or    consent,   before     the   home    equity    loan’s   closing

date.      Thus, the borrower had no knowledge that he actually

owned the home before he went to the closing.

     The fraudulent home equity loan application was reviewed by

one of the two employees of NFCU that were bribed by Logan and

Bingham to approve the application.              According to one of these

employees, Duane Nixon, he was paid $700 for each fraudulent

home equity loan that he helped close.

     Once    the      fraudulent     home    equity    loan     application    was

approved, Logan and/or Bingham accompanied the borrower to the

closing.    Once the home equity loan proceeds were dispersed, the

borrower was instructed to give CMB access to such proceeds.                   In

some cases, a joint-checking account in Georgia was opened to

allow the home equity loan proceeds to be wired directly from

                                         4
NFCU    to     the      joint-checking         account.             Logan     assured      these

borrowers      that      the     joint-checking            account    would     be    used      to

manage the property and repay the home equity loan.                                  In other

cases, the home equity loan proceeds were wired from NFCU to a

borrower’s        bank    account        in    Georgia        and     then     either      given

directly to Logan or transferred to CMB’s account.                              For all but

one of the home equity loans, the borrower received a small

portion of the loan proceeds, usually about $4,000.00.                                For one

transaction,         Logan      said    the    money       was    paid   for    “having         the

process      go    smooth.”            (J.A.       406).         Unfortunately       for    each

borrower,      once      Logan    and     Bingham         gained     access    to    the    home

equity loan proceeds, they almost immediately spent the money

for their respective personal uses.                        As the scheme unfolded, CMB

did collect rent and make repairs on certain properties, but

eventually all of the home equity loans fell into default and

the    properties         were     sold       in       foreclosure,      resulting         in    a

$467,283.19 loss to NFCU.

                                                   B

       On March 27, 2013, by way of a superseding indictment, a

federal grand jury sitting in the Eastern District of Virginia

charged Logan with: (1) one count of conspiring with Bingham and

Nixon to commit bank and wire fraud, 18 U.S.C. §§ 1343, 1344,

and 1349; (2) six counts of wire fraud, and aiding and abetting

the    same,      id.    §§ 2    and 1343;          and    (3)    four   counts      of    money

                                                   5
laundering, and aiding and abetting the same, id. §§ 2 and 1957. 2

Following a jury trial, the jury convicted Logan of all counts.

On September 20, 2013, Logan received concurrent sentences of 42

months’ imprisonment on each count of conviction.            He noted a

timely appeal.



                                  II

     Logan contends that the district court committed reversible

error when it admitted, over his objection, certain testimonial

evidence from the five borrowers who were duped in the scheme to

defraud NFCU.      As part of proving the scheme to defraud NFCU,

the government introduced testimonial evidence from each of the

five borrowers showing that Logan and/or Bingham assisted each

borrower with submitting false membership and home equity loan

applications to NFCU.       The borrowers also testified that they

submitted   such   false   applications   because    CMB   was   going   to

completely manage the purchased property.           The government also

introduced testimonial evidence showing that each borrower was


     2
       The facts set forth in this opinion formed the basis of
the conspiracy count.    Four wire transfers from NFCU to two
borrower/Logan joint-checking accounts in Georgia formed the
basis of four of the six wire fraud counts. Two wire transfers
from NFCU to a borrower’s individual checking account in Georgia
formed the basis of the two remaining wire fraud counts.    Four
transfers from a borrower’s checking account to the CMB account
formed the basis of the four money laundering counts.



                                   6
instructed by either Logan or Bingham to give CMB access to the

home equity loan proceeds.              Finally, the government introduced

testimonial evidence from the borrowers showing that Logan made

false    statements     concerning       property         management      issues    that

arose after the closing, made unauthorized expenditures from the

joint-checking accounts to which he had access, failed to make

home equity loan payments as promised, and, at times, refused to

provide     information      about      the       status     of     properties      when

requested to do so.

        Logan argues that, because the superseding indictment only

charged    him   with   defrauding         NFCU    (and    not    the     borrowers    as

well),     the   borrowers      could      only     testify       concerning       “their

personal     knowledge       about      the       NFCU     loan     and     membership

applications in question and their personal knowledge regarding

the bank accounts identified in the indictment.”                           Appellant’s

Br. at 20.       As this argument goes, “the trial testimony of the

borrowers . . . went beyond that limited scope” and was “clearly

irrelevant” because such testimony “would have occurred after

the    transmission     of   the    loan    funds     by    NFCU    when    the    fraud

against NFCU was over.”            Appellant’s Br. at 20-21.               Thus, Logan

posits,    the   challenged        testimonial      evidence--false         statements

and actions after the transfer of the home equity loan proceeds-

-was    inadmissible    under      Rules    403    and     404(b)    of    the   Federal

Rules of Evidence.

                                           7
       We review evidentiary rulings of the district court for an

abuse of discretion.                United States v. Delfino, 510 F.3d 468,

470 (4th Cir. 2007).                 An error of law is, by definition, an

abuse of discretion.               United States v. Singh, 518 F.3d 236, 251

(4th Cir. 2008).              We will not “vacate a conviction unless we

find     that    the        district       court       judge     acted    arbitrarily        or

irrationally in admitting evidence.”                      United States v. Benkahla,

530    F.3d     300,    309        (4th    Cir.       2008)    (citation    and     internal

quotation marks omitted).

       Under Rule 404(b)(1), “[e]vidence of a crime, wrong, or

other act is not admissible to prove a person’s character in

order to show that on a particular occasion the person acted in

accordance with the character.”                       Fed. R. Evid. 404(b)(1).             Such

evidence, however, may “be admissible for another purpose, such

as     proving    motive,          opportunity,          intent,    preparation,         plan,

knowledge,       identity,          or     absence       of    mistake,      or     lack    of

accident.”         Fed.       R.    Evid.        404(b)(2).         Moreover,      “[t]o     be

admissible under Rule 404(b), evidence must be (1) relevant to

an issue other than character; (2) necessary; and (3) reliable.”

United    States       v.    Siegel,       536    F.3d    306,     317   (4th     Cir.   2008)

(citation and internal quotation marks omitted).                           Rule 404(b) is

“an inclusive rule, admitting all evidence of other crimes or

acts     except        that        which     tends        to     prove     only     criminal

disposition.”          United States v. Young, 248 F.3d 260, 271–72 (4th

                                                  8
Cir.   2001)       (citation      and    internal      quotation      marks       omitted).

And,     “[a]s     a    rule     of     inclusion,     the    rule’s       list       is   not

exhaustive.”           United States v. Queen, 132 F.3d 991, 994–95 (4th

Cir. 1997).

       The Rule 404(b) inquiry, however, applies only to evidence

of other acts that are “extrinsic to the one charged.”                                 United

States      v.   Chin,     83    F.3d    83,   87    (4th    Cir.    1996).           “[A]cts

intrinsic to the alleged crime do not fall under Rule 404(b)’s

limitations on admissible evidence.”                    Id. at 87–88.             “Evidence

of uncharged conduct is not other crimes evidence subject to

Rule 404 if the uncharged conduct arose out of the same series

of transactions as the charged offense, or if [evidence of the

uncharged conduct] is necessary to complete the story of the

crime on trial.”           Siegel, 536 F.3d at 316 (citation and internal

quotation marks omitted); see also Chin, 83 F.3d at 88 (noting

that     “[o]ther        criminal       acts   are     intrinsic      when      they       are

inextricably        intertwined         or   both    acts    are    part   of     a    single

criminal episode or the other acts were necessary preliminaries

to the crime charged”) (citation and internal quotation marks

omitted).        Evidence is intrinsic if it is necessary to “provide

context relevant to the criminal charges.”                           United States v.

Cooper, 482 F.3d 658, 663 (4th Cir. 2007).

       In   this       case,    the   challenged      testimonial      evidence--false

statements and actions after the transfer of the home equity

                                               9
loan proceeds--does not fall within the reach of Rule 404(b).

Rather,    the        challenged      testimonial      evidence      was     relevant    and

direct evidence under Rule 401(a) proving the scheme to defraud

NFCU.     The scheme to defraud NFCU involved two parts.                         The first

part of the scheme to defraud NFCU involved duping each borrower

into getting a home equity loan with NFCU with the false promise

of    complete        property       management.       By    falsely     promising      each

borrower that the property would be completely managed, Logan

and/or     Bingham           lured    each    borrower       into    submitting       false

membership and home equity loan applications to NFCU and induced

them into giving CMB access to the home equity loan proceeds.

The     second        part    of     the    scheme    involved       duping    NFCU     into

believing the membership and home equity loan applications were

legitimate.            This     was      achieved    with    the     false    information

supplied       to     the     borrowers      by    Logan    and/or     Bingham    and   the

assistance of the two NFCU insiders.                        The challenged testimony

was relevant and necessary to prove an integral component of the

first part of the scheme--that the promises made by Logan and

Bingham concerning complete property management were false.                             The

only     way     to     prove      the     first    part    of   the    scheme    was    by

introducing the testimony of the borrowers demonstrating that

Logan and Bingham did not live up to the promises they made

concerning complete management.



                                               10
       In sum, the challenged testimony was admissible under Rule

401(a) to prove the scheme to defraud NFCU.                  Moreover, there is

nothing unduly prejudicial about the challenged testimony that

would bar its admission under Rule 403.                    We find no abuse of

discretion.



                                     III

       Logan challenges the district court’s decision to give the

jury    a     willful   blindness        instruction,       arguing    that       the

instruction      was    not    supported        by   any    evidence       that    he

deliberately      ignored     information        concerning    the     scheme     to

defraud NFCU.      In holding that the willful blindness instruction

was appropriate, the district court reasoned:

       [Counsel for Logan], your theory of the case is that
       Mr. Logan could have done what he did in this
       corporate entity [CMB] and not have appreciated the
       significance of the unlawfulness of his acts.    And I
       think that as you argued in opening statement or
       indicated you are going to argue in closing, that
       makes the deliberate ignorance instruction 59 relevant
       because the jury will have to determine whether in
       fact    Mr.    Logan   knowingly    and  intentionally
       participated in this scheme or whether he was an
       unwitting person.    And so, I think the deliberate
       ignorance   instruction    is    proper  under   those
       circumstances.

(J.A. 578).      During its charge to the jury, the district court

gave    the    following      standard        jury   instruction      on    willful

blindness:




                                         11
      The Government may prove the defendant acted knowingly
      by proving beyond a reasonable doubt that this
      defendant deliberately closed his eyes to what would
      otherwise have been obvious to him. No one can avoid
      responsibility for a crime by deliberately ignoring
      what is obvious. A finding beyond a reasonable doubt
      of an intent of defendant to avoid knowledge or
      enlightenment would permit the jury to find knowledge.
      Stated another way, a person’s knowledge of a
      particular fact may be shown from a deliberate or
      intentional ignorance or deliberate or intentional
      blindness to the existence of a fact.       It is, of
      course, entirely up to you as to whether you find any
      deliberate ignorance or deliberate closing of the eyes
      and any inferences to be drawn from such evidence.
      You may not conclude that the defendant had knowledge,
      however,   from    proof   of   mistake,   negligence,
      carelessness,   or    a  belief   in   an   inaccurate
      proposition.

(J.A. 662-63).

      We review a district court’s decision to give a willful

blindness instruction for an abuse of discretion.                   United States

v. Jinwright, 683 F.3d 471, 478 (4th Cir. 2012).                 The government

can prove the knowledge element of a crime by showing that the

defendant either had actual knowledge or was willfully blind to

facts he should have known.            United States v. Abbas, 74 F.3d

506, 513 (4th Cir. 1996).          “A willful blindness instruction is

appropriate      when    the   defendant         asserts   a   lack     of    guilty

knowledge but the evidence supports an inference of deliberate

ignorance.”        Id.    (citation        and     internal    quotation       marks

omitted).     When given, a “willful blindness instruction allows

the jury to impute the element of knowledge to the defendant if

the   evidence    indicates    that   he    purposely      closed     his    eyes   to

                                      12
avoid knowing what was taking place around him.”                           United States

v. Schnabel, 939 F.2d 197, 203 (4th Cir. 1991).                           For a district

court   to    give    a    willful          blindness    instruction,      “all   that   is

necessary is evidence from which the jury could infer deliberate

avoidance of knowledge.”                United States v. Whittington, 26 F.3d

456, 463 (4th Cir. 1994).

      In     this    case,    beginning         with     the   opening     statement     and

ending with closing argument, Logan asserted a lack of knowledge

concerning      the       scheme       to    defraud     NFCU.      He    unsuccessfully

portrayed     himself       as     a   dedicated        property    manager   completely

without      knowledge       of        the     fraud     Bingham    and     others     were

perpetrating on NFCU.                  Because there was sufficient evidence

from which the jury could find that Logan consciously closed his

eyes to the fact that he was involved in a scheme to defraud

NFCU, the district court acted well within its discretion when

it gave the willful blindness instruction.                         See Abbas, 74 F.3d

at   513-14    (holding       that      a     willful    blindness       instruction     was

appropriate where the evidence before the jury supported the

inference that the defendant consciously closed his eyes to the

fact that he was involved in an obvious drug transaction).



                                                IV

      Finally, Logan claims that there is insufficient evidence

in the record to support his convictions.                          The gist of Logan’s

                                                13
argument is that there is insufficient evidence in the record

demonstrating that he acted with the specific intent to defraud,

a   requisite        element      of   his   offenses.         See    United    States      v.

Adepoju, 756 F.3d 250, 255 (4th Cir. 2014) (noting that bank

fraud     under       §    1344(1)       requires     three     elements:         “(1)     the

defendant knowingly executed or attempted a scheme or artifice

to defraud a financial institution, (2) he did so with intent to

defraud,       and   (3)    the    institution       was   a   federally       insured      or

chartered bank”); id. (noting that bank fraud under § 1344(2)

requires three elements: (1) “the defendant knowingly execute a

scheme    to     obtain      property        held    by    a   financial       institution

through    false      or    fraudulent       pretenses”;       “(2)    he   did    so     with

intent to defraud[;] and (3) the institution was a federally

insured or chartered bank”); United States v. Simpson, 741 F.3d

539, 547 (5th Cir. 2014) (“The elements of conspiracy under 18

U.S.C.     §     1349      [(conspiracy        to     commit     mail,      wire,        bank,

securities or commodities, or health care fraud)] are: (1) two

or more persons made an agreement to commit an unlawful act; (2)

the defendant knew the unlawful purpose of the agreement; and

(3) the defendant joined in the agreement willfully, with the

intent    to    further      the       unlawful     purpose.”);       United    States      v.

Wynn, 684 F.3d 473, 477 (4th Cir. 2012) (“Thus, to convict a

person of . . . wire fraud, the government must show that the

defendant (1) devised or intended to devise a scheme to defraud

                                              14
and (2) used the . . . wire communications in furtherance of the

scheme.”); id. at 474 (noting that, “[t]o establish a scheme to

defraud, the government must prove that the defendant[] acted

with the specific intent to defraud”) (citation and internal

quotation marks omitted); United States v. Campbell, 977 F.2d

854,    857    (4th    Cir.    1992)       (noting        that,     to     obtain         a   money

laundering conviction under § 1957, the government is required

to   prove    that    the    defendant         knowingly         engaged    in       a   monetary

transaction in property of a value of over $10,000 that was

derived from a specific unlawful activity).

       We    review   challenges          to   the    sufficiency          of     evidence       de

novo.       United States v. Roe, 606 F.3d 180, 186 (4th Cir. 2010).

“The    jury’s    verdict         must    be    upheld      on     appeal       if       there   is

substantial      evidence         in     the    record       to     support          it,      where

substantial evidence is evidence that a reasonable finder of

fact    could    accept      as    adequate         and    sufficient        to      support      a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United      States    v.    Perry,       757   F.3d       166,    175    (4th     Cir.        2014)

(citation and internal quotation marks omitted).                            In considering

whether there is substantial evidence to support a conviction,

we must “view[] the evidence and the reasonable inferences to be

drawn therefrom in the light most favorable to the Government.”

Id. (citation and internal quotation marks omitted).



                                               15
       In   this   case,   the     record       contains     overwhelming   evidence

demonstrating      that    Logan    acted       with   the    specific   intent   to

defraud.     He and Bingham concocted a scheme to defraud NFCU by

duping each borrower into believing that CMB would completely

manage the purchased property.                  Logan helped various borrowers

with    submitting        false     membership         and     home   equity    loan

applications to NFCU.             Logan bribed two employees of NFCU to

approve the home equity loans, and he took the bulk of the loan

proceeds, after the proceeds were wired and/or laundered, and

spent such proceeds for his personal use.                        In view of this

evidence, the jury understandably found that Logan acted with

the requisite specific intent.


                                            V

       For the reasons stated herein, the judgment of the district

court is affirmed.

                                                                            AFFIRMED




                                        16